Case: 15-14112   Date Filed: 05/01/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT


                              No. 15-14112
                          Non-Argument Calendar


                  D.C. Docket No. 1:14-cr-20345-FAM-5



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus

WILMER GODOY,

                                                          Defendant-Appellant.



                Appeal from the United States District Court
                    for the Southern District of Florida


                               (May 1, 2017)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM :

    Thomas John Butler, appointed counsel for Wilmer Godoy in this direct
               Case: 15-14112     Date Filed: 05/01/2017   Page: 2 of 2

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 ( 1967). Our independent review of the entire record

reveals that counsel's assessment of the relative merit of Godoy's appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel 's motion to withdraw is GRANTED, and Godoy's convictions and

sentences are AFFIRMED.




                                          2